Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
Claim 7: “wherein each of the multiplexing chambers of the array of multiplexing chambers” should be amended to “wherein each of the multiplexing chamber of the array of multiplexing chambers”
Claim 9: “a soluable factor” should be amended to “a soluble factor”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al (US20180071736A1 published 03/15/2018; hereinafter Qin) in view of Zanzucchi et al (US Pat. No. 5,585,069 A published 12/17/1996; hereinafter Zanzucchi).
Regarding claim 1, Qin teaches a method for conducting multi-variable combinational interactions, comprising the steps of: 
providing an array of multiplexing chambers (outer set of outlet wells 114 in a chip 100 – Fig. 1A) in a body, the body including: 
a common well (inlet well 110 – Fig. 1A) communicating with each multiplexing chamber of the array of multiplexing chambers (inlet well 110 connected with outer set of outlet wells 114 in a chip 100 – Fig. 1A); and 
a plurality of variable wells (inner set of outlet wells 114 in a chip 100 – Fig. 1A), each of variable wells communicating with at least one multiplexing chamber of the array of multiplexing chambers (third segment 114c connects the inner and outer sets of outlet wells 114 – Fig. 1A-B); 
However, Qin does not teach loading the common well with a first variable; loading different variables in each of the plurality of variable wells; and observing the interaction of the first variable with at least one of the different variables in each multiplexing chamber of the array of multiplexing chambers.
Zanzucchi teaches a loading the common well with a first variable (a sample held in loading channel 34 – column 4 lines 25-28); loading different variables in each of the plurality of variable wells (paramagnetic beads 61 are deposited in the second well 40 – column 8 lines 27-28) (well 42 will be fitted by hybridization probes which are unique to the source of DNA – column 10 lines 39-40); and 
observing the interaction of the first variable with at least one of the different variables (second well 40 the DNA is separated into single strands and amplified using the well known PCR method – column 4 lines 40-45) in each multiplexing chamber of the array of multiplexing chambers (fiber optic assembly 25 can verify the presence or absence of materials in the channel 34 or 50 or the well 36 – column 5 lines 18-20). It would be advantageous to use different reagents in each of the wells to detect multiple components in the sample (column 4 lines 35-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the inner set of outlet wells 114, as taught by Qin, with the different reagents in each of the wells, taught by Zanzucchi, to gain the above advantage.
Regarding claim 2, Qin, modified by Zanzucchi, teaches the method of claim 1 wherein each of the multiplexing chambers of the array of multiplexing chambers extends radially from the common well (outer set of outlet wells 114 arranged radially around in an inlet well 110 – Fig. 1A), each of the 15multiplexing chambers of the array of multiplexing chambers having an identical configuration (outer set of outlet wells 114 are arranged in the same configuration – Fig. 1A).
Regarding claim 9, Qin, modified by Zanzucchi, teaches the method of claim 1 wherein the first variable is one of a microbe, cell, a drug, an antibiotic and a soluable factor (paramagnetic beads 61 are deposited in the second well 40 – Zanzucchi column 8 lines 27-28) and wherein each of different variables is one of 45a microbe, a cell, a drug, an antibiotic and a soluable factor (well 42 will be fitted by hybridization probes which are unique to the source of DNA – Zanzucchi column 10 lines 39-40) that is different from the first variable and the other different variables (Qin, modified by Zanzucchi, teaches different factors loaded into the inner set of outlet wells 114 in a chip 100).
Allowable Subject Matter
Claims 3-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, The platform of claim 1 wherein each of the multiplexing chambers of the array of multiplexing chambers has a triangular configuration. The art on record does not teach “wherein each of the multiplexing chambers of the array of multiplexing chambers has a triangular configuration”. Claims 4-6 are dependent upon claim 3 and are objected to because of said dependency.
Regarding claim 7, The method of claim 1 wherein each of the multiplexing chambers of the array of multiplexing chambers has an equilateral triangular configuration. The art on record does not teach “wherein each of the multiplexing chambers of the array of multiplexing chambers has an equilateral triangular configuration”.
Regarding claim 8, The method of claim 1 wherein the array of multiplexing chambers is defined by six multiplexing chambers, each multiplexing chamber including: first, second and third vertices, wherein the common well is located at the first vertex of each of the multiplexing chambers; and each variable well is located at the second vertex of each of the multiplexing 40chambers and at the third vertex of an adjacent multiplexing chamber such that each variable well communicates with a corresponding one of the multiplexing chambers and with the adjacent multiplexing chamber. The art on record does not teach “each multiplexing chamber including: first, second and third vertices, wherein the common well is located at the first vertex of each of the multiplexing chambers”.
Regarding claim 10, the method of claim 1 wherein each multiplexing chamber of the array of multiplexing chambers communicates with the first variable and two different variables, the combination of the first variable and two different variables communicating with each 50multiplexing chamber being different than the combination of the first variable and two different variables communicating with each of the other multiplexing chambers of the array of multiplexing chambers. The art on record does not teach “the combination of the first variable and two different variables communicating with each 50multiplexing chamber being different than the combination of the first variable and two different variables communicating with each of the other multiplexing chambers of the array of multiplexing chambers”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797